Title: From George Washington to Major General Alexander McDougall, 30 May 1779
From: Washington, George
To: McDougall, Alexander



Dear Sir,
Head Quarters Middle Brook May 30th 1779

Mr Laurence delivered me last evening the message with which you charged him. The representation he makes of the state of your provisions alarms me beyond measure. Satisfied that the enemy could not carry the fort by assault without incurring greater loss than they would probably choose to hazard; I depended on being able to collect the army time enough to relieve it from an investiture. But if this should happen in your present situation it would be out of my power to arrive in time to your succour. I hoped that my pointed instructions to The Commissary would have obviated the possibility of an extremity of this kind.
As I understand the present deficiency is chiefly owing to the want of waggons; I entreat you will make every effort to procure them; and if your attempts to have it done in the more regular mode have not succeeded, the necessity of the case demands and will justify your having recourse to the extraordinary expedient of impressing—Nothing practicable should be omitted instantly to provide a supply for the garrison of at least fourteen days—more, if it can be done.
My anxiety on the present occasion would be extreme were it not for the perfect confidence I have in your care and exertion. I am with the greatest esteem Dr Sir Yr Most Obedt servant
Go: Washington
